Citation Nr: 1223640	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky VA Medical Center (VAMC) in April 2006.  


WITNESSES AT HEARING ON APPEAL

Appellants


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946.  The Veteran died in January 2009.  The appellants are the Veteran's children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellants if further action is required.


REMAND

The Veteran served on active duty from March 1945 to November 1946.  As mentioned above, the Veteran died in January 2009, and according to his death certificate, the Veteran died from end stage Parkinson's disease and end stage dementia.  

In June 2007, the Veteran submitted an informal claim seeking benefits under 38 U.S.C.A. § 1151 for an injury sustained at the VA Medical Center in Lexington, Kentucky in April 2006.  In a May 2008 rating decision, the RO deferred deciding the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from a suprapubic catheter including infections and loss of use of a creative organ until a VA examination and medical opinion could be obtained.  After doing such, the RO denied the claim in an August 2008 rating decision.  In September 2008, the RO received a notice of disagreement (NOD) from the Veteran.  In October 2008, a statement was submitted on behalf of the Veteran requesting a Decision Review Officer (DRO) review.  As noted above, the Veteran died in January 2009.

In February 2009, the RO received the widow's application for Dependency and Indemnity Compensation (DIC) benefits, VA Form 21-534.  As reflected in the application, the widow claimed service connection for cause of the Veteran's death and referenced the Veteran's 1151 claim.  She also reminded the RO that the Veteran had previously filed the 1151 claim and it was currently in the appeals process.  See the February 2009 statement.  

In May 2009, the RO denied service connection for cause of the Veteran's death and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from suprapubic catheter including infections and loss of use of a creative organ, for accrued benefits purposes.  See the May 2009 rating decision.  A NOD was filed in June 2009 with regards to the 1151 claim, and a statement of the case (SOC) was issued in April 2010.  A timely substantive appeal from the widow was received in June 2010, with a request for a Board hearing.  

In November 2011, the RO received notification that the Veteran's widow died in June 2011.  The two appellants indicated that they wished to continue the appeal for accrued benefits owed to the Veteran's spouse under 38 U.S.C.A. § 1151.  The appellants also submitted a July 2011 court order appointing them as executors of the widow's estate.  In December 2011, the RO determined that both were eligible for substitution as they have been deemed as the next preferred survivors.  See the January 2012 RO letter.  A Supplemental Statement of the Case (SSOC) was issued in January 2012, denying service connection for cause of death based on entitlement to compensation under 38 U.S.C.A. § 1151.  A timely substantive appeal was received in January 2012, and the appellants presented their testimony via video conference hearing in March 2012.  

Recently, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  

In this case, the Veteran had an appeal pending at the time of his death, namely his claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  As mentioned, the Veteran died in January 2009, and the Veteran's widow submitted a VA Form 21-534 in February 2009, within one year after the date of the Veteran's death.  Under 38 U.S.C.A. § 5121 and the proposed rule, the Board construes the widow's VA Form 21-534 as an inferred request to substitute.  However, the RO did not address the widow as being substituted for the Veteran, but instead, adjudicated the claim based on accrued benefits, pursuant to 38 U.S.C.A. § 5121.  Even after the widow died and the children became the appellants, the claim continued to be adjudicated based on DIC benefits.  

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361 (1993).  These benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

At first blush, it would appear that as long as the claim is now before the Board, it does not make a difference as to how it is adjudicated (pursuant to 38 U.S.C.A. § 5121/accrued benefits versus § 5121A/substitute claimant; however, there is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121 ) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  Thus, it is to the appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  As such, any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

First, the Board finds that the RO has framed the issue and adjudicated the claim incorrectly.  As reflected in the claims file and previously stated, the Veteran initially filed a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from suprapubic catheter including infections and loss of use of a creative organ.  After the Veteran died in January 2009 and with the filing of DIC compensation benefits in February 2009, the widow was substituted for the Veteran.  Hence, the issue should have remained the same and not service connection for cause of death based on entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ or entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from the insertion of a suprapubic catheter including infections and loss of use of a creative organ for accrued benefit purposes.  See the May 2009 rating decision and the January 2012 SSOC.  Similarly, after the widow died in June 2011, and the appellants were substituted for the widow, the issue should have remained the same as the original claim.  Accordingly, the issue on the title page is the same as reflected in the August 2008 rating decision.  

Second, because the appellants have been substituted into the Veteran's pending claim that existed at the time of his death and as reflected in the August 2008 rating decision, the claim continues.  As stated previously, the Veteran submitted a timely NOD with regards to the issue on appeal in September 2008.  However, no SOC was issued addressing the claim.  Consequently, the Board must remand this issue for the RO to issue a SOC and to give the appellants an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Lastly, the Veterans Benefits administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  However, VBA states that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate.  Id.  The Board notes that it is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution.  
In view of the fact that the original claimant was not sent an adequate VCAA notice letter and the widow's VCAA letter was for the incorrect issue, the Board finds that the claim should be remanded in order to allow for the agency of original jurisdiction to send the substituted appellants a VCAA notice letter.  The letter must inform the appellants of the information and evidence necessary to substantiate the claim of claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from suprpubic catheter including infections and loss of use of a creative organ 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a proper VCAA notice letter to the appellants.  The letter must notify them of the information and evidence necessary to substantiate a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ.  In the letter, request the appellants to identify or submit pertinent evidence in support of their claim not already of record.  The appellants should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.  

2.  Issue a SOC to the appellants addressing the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for residuals from the insertion of a suprapubic catheter, including infections and loss of use of a creative organ, performed at the Lexington, Kentucky VA Medical Center (VAMC) in April 2006.  The appellants must be advised of the time limit in which they may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The appellants have the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



